925 F.2d 1467
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kimberly Ann YATES, Plaintiff-Appellant,v.MCCRACKEN COUNTY COURTHOUSE, Joe Childs, Commonwealth ofKentucky Corrections Cabinet, Robert Powell,Defendants-Appellees.
No. 90-5960.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1991.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Kimberly Yates appeals the district court's order denying her Fed.R.Civ.P. 60(b) motion to vacate that court's previous judgment granting the defendants' motion to dismiss for failure to state a claim.


4
Yates claimed that the conditions at McCracken County Jail violated her constitutional rights.  See 42 U.S.C. Sec. 1983.  The defendants are the county jail, the county jailer, the Kentucky Corrections Cabinet and its director.  She requested damages.


5
The district court granted the state defendants' motion to dismiss for failure to state a claim upon which relief could be granted.  Yates then filed a Fed.R.Civ.P. 60(b) motion to vacate that judgment.  Upon review, the district court denied the motion, deciding that Yates was precluded from recovering damages from the state defendants.    See Will v. Michigan Dep't of State Police, 109 S.Ct. 2304, 2311-12 (1989).  The court then dismissed defendant McCracken County Courthouse as it is not an entity that is subject to suit.


6
On appeal, Yates argues that the district court incorrectly denied her Fed.R.Civ.P. 60(b) motion.


7
We have examined the issues on appeal, and conclude that the district court correctly denied the motion for the reasons stated in its memorandum opinion entered June 21, 1990.  In addition, the court correctly dismissed the county defendants as Yates' broad, conclusory allegations fail to state a cause of action.    See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987);  Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986).


8
Accordingly, the district court's June 21, 1990, memorandum opinion and order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation